EXHIBIT 10.1




SECOND AMENDMENT TO
 
TERM CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO TERM CREDIT AGREEMENT (this “Second Amendment”) is
entered into effective as the Second Amendment Closing Date (as defined below)
between RANCHER ENERGY CORP., a Nevada corporation (“Borrower”), and GASROCK
CAPITAL LLC, a Delaware limited liability company (“Lender”).  Capitalized terms
used but not defined in this Second Amendment have the meaning given them in the
Credit Agreement (as defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Term Credit Agreement
dated as of October 16, 2007 (as amended by that certain First Amendment thereto
dated October 22, 2008 and as amended, restated or supplemented from time to
time, the “Credit Agreement”).
 
B.           Borrower and Lender have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Second Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
Specific Amendments to Credit Agreement.


Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by
revising the following definition in its entirety to read as follows:
 
“Maturity Date” means the earliest of (a) May 8, 2009, (b) the date on which all
Obligations (other than the obligations under any ORRI Conveyance and indemnity
obligations and similar obligations that expressly survive the termination of
the Loan Documents) have been paid in full and this Agreement has terminated,
and (c) the date on which Lender notifies Borrower of the acceleration of
payments of all or any portion of the Obligations based on the occurrence of an
Event of Default.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by adding
the following definition in its proper alphabetical order thereto:
 
“Second Amendment Closing Date” means April 30, 2009.
 
2.           Conditions to Closing Second Amendment.  Unless specifically waived
in writing by Lender, this Second Amendment shall be effective once Lender shall
have received the following documentation, each in form and substance
satisfactory to Lender and its legal counsel, in their sole discretion:
 
 
 

--------------------------------------------------------------------------------

 


(a)           this Second Amendment executed by Borrower and Lender; and


(b)           such other documents as Lender may reasonably request.
 
3.           Representations and Warranties.  Borrower represents and warrants
to Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Second Amendment, (b) this Second
Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person (other than
Lender) is required for this Second Amendment to be effective and (d) the
execution and delivery of this Second Amendment does not violate its
organizational documents.  The representations and warranties made in this
Second Amendment shall survive the execution and delivery of this Second
Amendment.  No investigation by Lender is required for Lender to rely on the
representations and warranties in this Second Amendment.


4.           Scope of Amendment; Reaffirmation; Release.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Second
Amendment.  Except as affected by this Second Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Second Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement.  Borrower hereby reaffirms its obligations
under the Loan Documents to which it is a party and agrees that all Loan
Documents to which they are a party remain in full force and effect and continue
to be legal, valid, and binding obligations enforceable in accordance with their
terms (as the same are affected by this Second Amendment).  Borrower hereby
releases Lender from any liability for actions or omissions (other than any
liability resulting from Lender’s gross negligence or willful misconduct) in
connection with the Credit Agreement and the other Loan Documents prior to the
Second Amendment Closing Date.


5.           Miscellaneous.


(a)           No Waiver of Defaults.  This Second Amendment does not constitute
(i) a waiver of, or a consent to, (A) any provision of the Credit Agreement or
any other Loan Document not expressly referred to in this Second Amendment, or
(B) any present or future violation of, or default under, any provision of the
Loan Documents, or (ii) a waiver of Lender’s right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.
 
(b)                 Form.  Each agreement, document, instrument or other writing
to be furnished Lender under any provision of this Second Amendment must be in
form and substance satisfactory to Lender and its counsel.
 
(c)                 Headings.  The headings and captions used in this Second
Amendment are for convenience only and will not be deemed to limit, amplify or
modify the terms of this Second Amendment, the Credit Agreement, or the other
Loan Documents.
 
(d)                 Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay
or reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Second Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)                 Successors and Assigns.  This Second Amendment shall be
binding upon and inure to the benefit of each of the undersigned and their
respective successors and permitted assigns.
 
(f)                 Multiple Counterparts.  This Second Amendment may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document.  All counterparts must be construed
together to constitute one and the same instrument.  This Second Amendment may
be transmitted and signed by facsimile or portable document format (PDF).  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on Borrower and Lender.  Lender may also require that any such documents
and signatures be confirmed by a manually-signed original; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or PDF document or signature.
 
(g)                 Governing Law.  THIS SECOND AMENDMENT AND THE OTHER LOAN
DOCUMENTS MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.
 
(h)                 Arbitration.  Upon the demand of any party to this Second
Amendment, any dispute shall be resolved by binding arbitration as provided for
in Section 12.1 of the Credit Agreement.
 
(i)                 Entirety.  The Loan Documents (as amended hereby) Represent
the Final Agreement Between Borrower and Lender and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.
 
[Signatures appear on the next page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Second Amendment is executed as of the Second Amendment
Closing Date.
 

  BORROWER:           RANCHER ENERGY CORP.,     a Nevada corporation          
 
By:
/s/ John Works       John Works        President & Chief Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 
 

  LENDER:           GASROCK CAPITAL LLC,     a Delaware limited liability
company          
 
By:
/s/ Marshall Lynn Bass       Marshall Lynn Bass       Principal  

 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTOR’S CONSENT AND AGREEMENT
TO
SECOND AMENDMENT TO TERM CREDIT AGREEMENT
 
Guarantor executes this Second Amendment for purposes of acknowledging and
agreeing to the Credit Agreement, as amended by this Second Amendment, and
hereby expressly ratifies and confirms its liability under its Guaranty dated
October 16, 2007 executed in favor of Lender and confirms that such liability
continues in full force and effect with respect to the indebtedness of Borrower
covered by the Credit Agreement, as amended by this Second Amendment, as same
may be further restated, amended, modified, renewed, or rearranged from time to
time.
 

  RANCHER ENERGY WYOMING, LLC     a Wyoming limited liability company          
 
By:
RANCHER ENERGY CORP.       its sole Manager                    
By:
/s/ John Works       John Works       President & Chief Executive Officer   

 
 
 

--------------------------------------------------------------------------------

 
 